Citation Nr: 9918555	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-16 958	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of infectious 
hepatitis with liver cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1948 to April 1952, from July 1952 to April 1956 and from 
April 1958 to July 1971.

2.	On June 10, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Indianapolis, Indiana, that the veteran died on March [redacted] 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of 

this appeal or to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (1998).



ORDER

The appeal is dismissed.



		
S. L. KENNEDY
	Member, Board of Veterans' Appeals

 


